EXHIBIT 10

VALLEY NATIONAL BANCORP

2010 EXECUTIVE INCENTIVE PLAN

SECTION 1 – PURPOSE

1.1 The purposes of this Valley National Bancorp (“Company”) 2010 Executive
Incentive Plan (the “Plan”) are (i) to provide an incentive mechanism to senior
executives to maximize the performance of the Company and its subsidiaries, and
(ii) to attract and retain achievement-oriented executives.

1.2 The Plan shall become effective as of January 1, 2010, subject to approval
by stockholders in the manner required by Section 162(m) of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder as
applicable and in force from time to time (the “Code”). All awards under this
Plan shall be null and void if the Plan is not so approved within 12 months
after the date on which this Plan is adopted by the Board of Directors of the
Company (“Board of Directors”).

SECTION 2 – DEFINITIONS

2.1 For purposes of this Plan, the following terms shall have the following
meanings:

 

  a) “Award” means an amount payable to a Participant pursuant to this Plan.

 

  b) “Committee” refers to the Compensation and Human Resources Committee of the
Board of Directors.

 

  c) “Disability” means a Participant’s physical or mental condition resulting
from bodily injury, disease or mental disorder that renders the Participant
incapable of continuing in the Company’s employ. The Committee, acting with the
benefit of appropriate medical advice and examination, shall determine whether
and when a Disability exists.

 

  d) “Participant” means an employee of the Company or of a Subsidiary who has
been designated by the Committee as eligible to receive an Award pursuant to the
Plan for the Plan Year.

 

  e) “Plan Year” means the calendar year.

 

  f) “Retirement” means voluntary termination by a Participant of active
employment with the Company upon or after attaining age 62.

 

  g) “Subsidiary” means (i) any company, domestic or foreign, more than 50
percent of the voting stock of which is owned or controlled, directly or
indirectly, by the Company; or, (ii) any partnership, more than 50 percent of
the profits interest or capital interest of which is owned or controlled,
directly or indirectly, by the Company; or (iii) any other legal entity, more
than 50 percent of the ownership interest, such interest to be determined by the
Committee, of which is owned or controlled, directly or indirectly, by the
Company.

SECTION 3 – DETERMINATION OF BONUS POOL

3.1 A pool of funds (“bonus pool”) equal to 5% of the Company’s net income
before income taxes shall be automatically established for each Plan Year at the
beginning thereof. Not later than 90 days after the beginning of that Plan Year,
the Committee shall determine the identity of the Participants for that Plan
Year and the share of each Participant in the bonus pool, in accordance with
Section 4. At the time that it determines the shares in the bonus pool, the
Committee may make provision for excluding the effect on the amount of the bonus
pool of (i) extraordinary events, (ii) restructurings, (iii) discontinued
operations, (iv) changes in accounting methods, practices or policies and
(v) other unusual or non-recurring items.



--------------------------------------------------------------------------------

SECTION 4 – AWARDS

4.1 The Committee shall assign shares of the bonus pool for that Plan Year to
those individuals whom the Committee designates as Participants for that Plan
Year; provided that such shares shall not exceed, in the aggregate, 100% of the
bonus pool. Once assigned, no share or part of a share shall be reassigned to
another Participant should the employment of the Participant originally assigned
the share be terminated before the end of the applicable Plan Year.

4.2 Notwithstanding the provisions of Section 4.1, the Committee may, in its
sole discretion, reduce the amount otherwise payable to a Participant at any
time prior to the payment of the Award to the Participant and further provided
that any reduction in the amount payable to any Participant shall not increase
the amount payable to any other Participant.

SECTION 5 – ELIGIBILITY FOR PAYMENT OF AWARDS

5.1 Subject to Section 4.2 and 5.2, a Participant who has been assigned a share
of the bonus pool shall receive payment of an Award if he or she remains
employed by the Company or its Subsidiaries through the end of the applicable
Plan Year; provided, however, that no Participant shall be entitled to payment
of an Award hereunder until the Committee certifies in writing that the bonus
pool has been properly determined in accordance with Section 3.1 and any other
material terms of the Plan have in fact been satisfied. (Such written
certification may take the form of minutes of the Committee).

5.2 If a Participant’s employment terminates during the applicable Plan Year by
reason of death, Disability, Retirement or any other termination approved by the
Committee, the Committee may in its sole discretion authorize payment to the
Participant (or his or her estate or designated beneficiary) of all or part of
the Award to which that Participant would have been entitled had he or she been
employed by the Company through the end of the applicable Plan Year, provided
that the Committee takes such action within twelve months after such termination
of employment.

SECTION 6 – FORM AND TIMING OF PAYMENT OF AWARDS

6.1 Awards may be paid, in whole or in part, in cash, in the form of grants of
stock based awards made under the Company’s Long-Term Stock Incentive Plan, as
in effect from time to time, or any successor plan, or in any other form
prescribed by the Committee, and may be subject to such additional restrictions
as the Committee, in its sole discretion, shall impose. Subject to Section 6.3,
Awards payable in cash shall be paid in installments in the discretion of the
Committee. Where Awards are paid in property other than cash, the value of such
Awards, for purposes of the Plan, shall be determined by reference to the fair
market value of the property on the date of the Committee’s certification
required by Section 5.1. For this purpose the fair market of shares of common
stock of the Company on a particular date shall equal the “Fair Market Value”
(as determined under the Long-Term Stock Incentive Plan as in effect on
January 1, 2010 (“Stock Plan”)) of such shares on that date.

6.2 If an Award is payable in shares of common stock of the Company or in
another form permitted under the Company’s Stock Plan, such Awards will be
issued in accordance with the Stock Plan.

6.3 Subject to Sections 5 and 7 hereof, Awards shall be paid at such time as the
Committee may determine provided that payment shall not be made later than the
time required so as to avoid application of a penalty under Section 409A of the
Code.

SECTION 7 – DEFERRAL OF PAYMENT OF AWARDS

7.1 The Committee may, in its sole discretion, permit a Participant to defer
receipt of a cash Award, subject to such terms and conditions as the Committee
shall impose and in a manner consistent with the rules of Section 409A of the
Code and otherwise to avoid recognition of income prior to actual receipt of the
payment.

SECTION 8 – ADMINISTRATION

8.1 The Plan shall be administered by the Committee.



--------------------------------------------------------------------------------

8.2 Subject to the provisions of the Plan, the Committee shall have exclusive
power to determine the amounts that shall be available for Awards each Plan Year
and to establish the guidelines under which the Awards payable to each
Participant shall be determined.

8.3 The Committee’s interpretation of the Plan, grant of any Award pursuant to
the Plan, and all actions taken within the scope of its authority under the
Plan, shall be final and binding on all Participants (or former Participants)
and their executors.

8.4 The Committee shall have the authority to establish, adopt or revise such
rules or regulations relating to the Plan as it may deem necessary or advisable
for the administration of the Plan and to correct any defect, supply any
omission or reconcile any inconsistency in the Plan and any Award in such manner
and to such extent as it shall deem expedient.

SECTION 9 – AMENDMENT AND TERMINATION

9.1 The Board of Directors or a designated committee of the Board of Directors
(including the Committee) may amend any provision of the Plan at any time;
provided that no amendment that requires stockholder approval in order for
Awards to be paid pursuant to the Plan to be deductible under any provision of
the Code, may be made without the approval of the stockholders of the Company.
The Board of Directors shall also have the right to suspend or terminate the
Plan at any time. Without limiting the discretion of the Committee as provided
herein, no amendment, suspension or termination of the Plan shall adversely
affect any Participant’s rights with respect to any Award granted prior to such
action.

SECTION 10 – MISCELLANEOUS

10.1 The fact that an employee has been designated a Participant shall not
confer on the Participant any right to be retained in the employ of the Company
or one or more of its Subsidiaries, or to be designated a Participant in any
subsequent Plan Year.

10.2 No Award under this Plan shall be taken into account in determining a
Participant’s compensation for the purpose of any group life insurance or other
employee benefit plan unless so provided in such benefit plan.

10.3 This Plan shall not be deemed the exclusive method of providing incentive
compensation for an employee of the Company and its Subsidiaries, nor shall it
preclude the Committee or the Board of Directors from authorizing or approving
other forms of incentive compensation.

10.4 No Award shall be pledged, assigned or transferred by any Participant
except by a will or in accordance with the laws of descent and distribution. Any
estate of a Participant receiving an Award shall be subject to all terms and
conditions of the Plan.

10.5 Neither the action of the Company in establishing this Plan, nor any
provision of this Plan, nor any action taken by the Company, the Committee or
the Board of Directors pursuant to the provisions of this Plan, shall be
construed as conferring on any Participant or employee the right to be retained
in the employ of the Company or any of its Subsidiaries.

10.6 All expenses and costs in connection with the operation of the Plan shall
be borne by the Company and its Subsidiaries.

10.7 The Company or other Subsidiary making a payment under this Plan shall
withhold therefrom such amounts as may be required by federal, state or local
law, and the amount payable under the Plan to the person entitled thereto shall
be reduced by the amount so withheld.

10.8 The Plan and the rights of all persons under the Plan shall be construed
and administered in accordance with the laws of the State of New Jersey to the
extent not superseded by federal law.